Title: From Thomas Jefferson to Thomas H. Brantingham, 21 January 1806
From: Jefferson, Thomas
To: Brantingham, Thomas H.


                        
                            Sir
                     
                            Washington Jan. 21. 06
                        
                        The United States are not in the practice of engaging in any manufactures but those of arms, within which
                            description that of white lead, proposed by you, does not fall. they have lately come to the possession of the lead mines
                            of Louisiana, the most valuable probably in the world: but how they will be employed has not yet been decided by Congress.
                            Accept my respects
                        
                            Th: Jefferson
                     
                        
                    